UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x
MANTA INDUSTRIES LTD.,

                      Plaintiff,              16 Civ 8308 (LAP)

          -against-                                ORDER

Paul P. Law, aka Paul Law, et al.,

                      Defendants.
-----------------------------------x
LORETTA A. PRESKA, Senior United States District Judge:
     Upon the letter motion of Plaintiff's Counsel dated November 4, 2019
it is hereby ordered that:
  1. On or before February 17, 2020, Defendant Paul Law is to provide

     responses to the following:

     a.   Request #1 of Plaintiff's request for production of documents
          dated June 15, 2019; and
     b.   All requests in Plaintiff's request for production of
          documents dated June 26, 2019.

  2. On or before February 17, 2020, Defendant Lourdes Law is to provide

     responses to the following:

     a.   All requests in Plaintiff's request for production of documents
          dated June 2 6, 2019; and
     b.   All requests in Plaintiff's request for production of documents
          dated September 5, 2019.

  3. On or before February 17, 2020, Defendant Lourdes Law or her

     attorney is to deliver to Plaintiff's counsel Lourdes Law's

     original, signed IRS Form 4506 for tax years 2011, 2012, 2013,

     2014, 2015, 2016, 2017, and 2018.

  4. FAILURE TO COMPLY MAY RESULT IN SANCTIONS.

SO ORDERED.                                                 )
                                                                  /
Dated:                    York
                                                                      /
                          2020
                                     LORETTA A. PRESKA
                                     Senior United States District Judge
